Citation Nr: 1608067	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic thorax myofascial strain, status-post 9th right posterior rib fracture.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol and substance dependence.

3.  Entitlement to an initial compensable disability rating for a burn scar of the right forearm.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a skin condition/rash.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In the August 2012 decision, the RO, in relevant part, granted service connection for the Veteran's PTSD, assigning a 50 percent disability rating, effective July 29, 2011, and denied entitlement to service connection for right shoulder acromioclavicular joint degenerative joint disease, for a skin condition/rash, and for bilateral hearing loss.  

In the September 2012 rating decision, the RO denied entitlement to service connection for headaches, and granted service connection for right forearm burn scar and for chronic right posterior thorax myofascial strain, status-post 9th right posterior rib fracture (claimed as a right upper back disability), assigning noncompensable disability ratings for both disabilities, effective July 29, 2011.  

In a January 2014 letter, the RO notified the Veteran of the denial of his TDIU claim. 

The issues of entitlement to higher disability ratings for chronic thorax myofascial strain and PTSD, and of entitlement to service connection for right ear hearing loss, a skin condition/rash, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a September 2014 statement, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that he wished to withdraw the issues of entitlement to service connection for right shoulder disability and entitlement to an initial compensable disability rating for a right forearm burn scar.

2.  The evidence of record fails to show that the Veteran suffers from current right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for a right shoulder disability and entitlement to an initial compensable disability rating for a burn scar of the right forearm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In a September 2014 statement, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative indicated that he wished to withdraw the appeal with respect to the issues of entitlement to service connection for the claimed right shoulder disability and entitlement to an initial compensable disability rating for a burn scar of the right forearm.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

II.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A September  2011 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate claims for service connection for, inter alia, hearing loss, in accordance with 38 C.F.R. § 3.159(b).  

The AOJ obtained the Veteran's service treatment records (STRs) and his VA treatment records.  No private treatment records relevant to the hearing loss claim were identified.  The Veteran has additionally been afforded adequate VA examinations with respect to the hearing loss disability claim.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may also be granted for certain chronic diseases, including organic disease of the nervous system (e.g., sensorineural hearing loss) when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

In the instant case, the evidence fails to show that the Veteran suffers from current right ear hearing loss, in accordance with VA regulations.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

While VA audiological examination reports dated in June 2012 and March 2014 diagnosed bilateral sensorineural hearing loss, audiometric testing from those examinations failed to shows that he Veteran's right ear hearing loss reached a level of severity sufficient to be considered a disability for VA purposes.  See id.

In order to be considered for service connection, a claimant must first have a current disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of right ear hearing loss, service connection cannot be granted.  

The Board has considered the Veteran's lay assertions as to the presence of hearing loss. Although the Veteran is competent to state that he subjectively experiences hearing loss, there is no indication that the Veteran has specialized training in diagnosing audiological disorders. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis of sensorineural hearing loss and whether such rises to a disability requires medical testing to determine. On this point, the Board accords greater probative weight to the audiological testing conducted during the course of the claim than to the Veteran's lay assertions. 

A preponderance of the evidence is against the claim for service connection for right ear hearing loss; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.





ORDER

The claims of entitlement to service connection for right shoulder disability and of entitlement to an initial compensable disability rating for a burn scar of the right forearm are dismissed.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran provided authorization for VA to obtain private health treatment records from various providers.  While a request for records from Ivanhoe Treatment Center was returned as undeliverable, it does not appear that VA attempted to send the request to a current address, and it does not appear that VA requested identified records from Aurora Healthcare. 38 C.F.R. § 3.156.  Moreover, identified treatment records dated prior to June 2011 were not obtained from Cedar Creek Counseling, Inc.  The Veteran also provided authorization to obtain private records pertaining to treatment for his claimed skin condition/rash from Aurora Advanced Healthcare; however, it does not appear that VA attempted to obtain these records.  Id. 

VA treatment records indicate that the Veteran continues to receive ongoing mental health treatment; however, mental health treatment records dated since May 2014 have not been associated with the claims file.  Id. 

The Veteran and his representative have described symptoms indicative of more severe PTSD than noted on his most recent VA examinations.  The Veteran additionally described having a relapse of his associated substance abuse, while the previous examinations noted that he was in full remission.  A new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran has reported having flare-ups of service-connected chronic thorax myofascial strain, and the disability is rated based on limitation of motion.  June 2012 and February 2014 VA examination reports did not provide opinions as to what additional limitation of function, to include limitation of motion, was present during flare-ups of the back disability.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

A July 2012 VA audiological examination provided a negative opinion with respect to the etiology of the Veteran's left ear hearing loss by relying on an absence of an audiological examination at the time of the Veteran's separation from service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a March 2014 VA audiological examination report concluded that absent an audiological evaluation at the Veteran's separation form service, she could not provide an etiology opinion with respect to the left ear hearing loss without resorting to speculation.  The examiner did not clearly describe why considering other evidence, to specifically include the Veteran's noted hazardous military noise exposure, would not support an etiology opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The July 2012 and March 2014 VA audiological examinations are, therefore, inadequate.  Evidence of a relationship between the Veteran's now service-connected tinnitus and hearing loss is also present. 

VA examination reports of record have provided ambiguous opinions with respect to the etiology of the Veteran's claimed headaches.  Moreover, given evidence from the Veteran's representative regarding the effects of jet fuel on the nervous system, and the Veteran's contention that his headaches may also be the result of PTSD, further examination is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

February 2013 VA treatment records indicate that the Veteran has suffered from psoriasis.  In his July 2011 VA Form 21-526, he reported being treated for a rash during service.  A VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board cannot fairly adjudicate the Veteran's TDIU claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Moreover, where the Veteran has reportedly maintained non-gainful employment, evidence of his employment history should be requested from his employer.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's VA mental health treatment records dated since May 2014 from indicated facilities.

2.  After obtaining any necessary authorization, obtain the Veteran's private mental health treatment records from Ivanhoe Treatment Center, Aurora Healthcare, and records dated prior to June 2011 from Cedar Creek Family Counseling.  Additionally, request his private treatment records, including treatment for a skin condition and/or rash form Aurora Advanced Healthcare.

3.  Provide the Veteran's employer with appropriate forms to document the Veteran's employment history.

4.  Then, schedule the Veteran for a new VA examination to assess the severity of his PTSD.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability, and discuss the impact of his PTSD on his employability.  

Where the Veteran's substance abuse issues have been medically attributed to his PTSD, the examiner should opine as to the severity of any additional occupational and social impairment due to substance abuse.  

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., PTSD, chronic right posterior thorax myofascial strain, tinnitus, and right forearm burn scar), together, render him unable to secure or follow employment consistent with his previous occupational experience.  

If so, to the extent possible, the examiner should opine as to the approximate date the Veteran was rendered unable to secure or follow a substantially gainful occupation as a result of these disabilities. 

The examiner should opine as to whether considering the Veteran's other claimed disabilities (left ear hearing loss, headaches, and skin disability/rash) to be service-connected would alter this opinion. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  Schedule the Veteran for a new VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should:

A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees.  

B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, stiffness, excess fatigability, incoordination, flare-ups, or pain.  This determination should be made in terms of the degree of additional range-of-motion loss. 

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

C)  Describe the presence of any favorable or unfavorable ankylosis of the thoracolumbar spine.

D)  Note the presence of any muscle spasm, guarding, or localized tenderness that has resulted in abnormal gait or abnormal spinal contour.  Contrast such findings with prior evidence of scoliosis being of a congenital origin.

E)  Determine the severity of all neurological manifestations associated with the lumbar spine disability.  Specific nerves affected should be identified, together with the degree of paralysis (e.g. mild, moderate, or severe).

F)  Report whether there has been any bed rest prescribed by a physician with treatment by a physician.  If so, report the lengths of the prescribed bed rest.

The examiner must provide reasons for all opinions.

6.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss had its clinical onset during active service, or is related to an in-service disease or injury, to include conceded hazardous military noise exposure as a result of service along a flight line.

The examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the left ear hearing loss is proximately due to or the result of (caused by) his service-connected tinnitus.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss is aggravated (permanently made worse) by service-connected tinnitus.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of erectile dysfunction prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

7.  Schedule the Veteran for a new VA neurological examination for headaches.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner is asked to determine whether the Veteran's headaches consist of an organic disease of the nervous system.  Cf. 38 C.F.R. § 3.309(a).

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their clinical onset during active service, or is related to an in-service disease or injury, to include the Veteran's credibly reported exposure to jet fuel and hazardous noise.  

The examiner must address evidence provided by the Veteran's representative regarding the effects of exposure to jet fuels on the nervous system, and the Veteran's contentions that his headaches have persisted since service.

Given the Veteran's reports that headaches may also be the result of his PTSD, the examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are proximately due to or the result of (caused by) other service-connected disability (e.g., tinnitus and PTSD).  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the headaches are aggravated (permanently made worse) by service-connected disability (e.g., tinnitus and PTSD).  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of erectile dysfunction prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

8.  Schedule the Veteran for a VA dermatology examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe any current skin condition/rash found to be present, or any such condition/rash present (per evidence of record) since July 2011, to include psoriasis.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such skin condition/rash had its clinical onset during active service, or is related to an in-service disease or injury, to include exposure to jet fuel.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

9.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


